DETAILED ACTION
This Office action is in response to the Amendment filed on 20 August 2021.  Claims 1-15 are pending in the application. Claims 14-15 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8-13 is rejected under 35 U.S.C. 103 as being unpatentable over Robin et al., US PG pub. 20180331153; in view of Louis et al., US Patent 8421230 B1.
With respect to claim 1, Robin discloses a) transferring, onto a connection surface of a control circuit (201, fig. 2A; ¶0057), an active diode stack (203, fig. 2A; ¶0057) comprising at least first and second doped semiconductor layers of opposite conductivity types (112 and 114, fig. 2A; ¶0058), so that the second semiconductor 
b) forming in the active stack trenches (409, fig. 4A) delimiting a plurality of diodes (203, fig. 4A), the trenches (409, fig. 4A) further extending through said at least one insulating layer (413, fig. 4B) and emerging onto the connection surface of the control circuit (201, fig. 2A; ¶0057); and 
c) forming in said trenches (409, fig. 4A) first metallizations (220/222, fig. 4D) connecting the second semiconductor layer (114, fig. 2A) of the stack to the connection surface of the control circuit (201, fig. 2A; ¶0057).  
However, Robin does not disclose that the control circuit (201, fig. 2A; ¶0057) is separated from the connection surface of the control circuit (201, fig. 2A; ¶0057) by at least one electrically-insulating layer (413, fig. 4B), said at least one insulating layer (413, fig. 4B) and said active diode stack (203, fig. 2A; ¶0057) extending over the entire surface of the control circuit (201, fig. 2A; ¶0057).
Louis discloses the method of bonding insulating layers with insulating layer 320 as shown in figure 4A.
Therefore, it would have been obvious to a person having ordinary skill in the art to include oxide to oxide bonding to the control circuit since this can prevent any damage to the connection of the control circuit.
With respect to claim 2, Robin discloses further comprising the forming, in said trenches (409, fig. 4A), of second metallizations (415, fig. 4D) insulated from the first metallizations (220/222, fig. 4D), in contact with the sides of the first semiconductor layer.  

With respect to claim 8, Robin discloses further comprising, before step a), a step of deposition of a metal layer (222, fig. 2B) on top of and in contact with the entire surface of the second semiconductor layer (114, fig. 2A) of the active stack.  
With respect to claim 9, Robin discloses wherein, during the implementation of step a), the active stack is supported by a support substrate (205, fig. 2A) located on the side of the first semiconductor layer opposite to the second semiconductor layer (114, fig. 2A), the method further comprising, between step a) and step b), a step of removing the support substrate (figure 2D).  
With respect to claim 10, Robin discloses wherein said semiconductor diodes (203, fig. 4A) are light-emitting diodes (203, fig. 4A).  
With respect to claim 11, Robin discloses wherein said diodes (203, fig. 4A) are photodiodes (203, fig. 4A).  
With respect to claim 12, Robin discloses wherein the first and second semiconductor layer (112 and 114, fig. 2A) are gallium nitride layers (¶0058), said diodes (203, fig. 4A) being gallium nitride diodes (203, fig. 4A).  
With respect to claim 13, Robin discloses wherein the control circuit (201, fig. 2A; ¶0057) is formed inside and on top of a semiconductor substrate (150, fig. 3B).


7 is rejected under 35 U.S.C. 103 as being unpatentable over Robin et al., US PG pub. 20180331153; in view of Louis et al., US Patent 8421230 B1; further in view of Yoshimura et al., US PG pub. 20020036055 A1.
With respect to claim 7, Robin discloses as applied to claim above however Robin did not discloses wherein the electrically-insulating bonding material is an organic glue.  Applicant discloses that the bonding material such as the organic glue are material such as a silicone layer or a polyimide layer discloses in paragraph [0081] of Applicant’s specification.  Yoshimura discloses bonding material between device regions can be material such as epoxy and polyimide, paragraph [0132].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include organic glue for bonding agent since by including Yoshimura’s bonding step and bonding material number of alignment and bonding steps can be reduced in comparison to conventional methods, and the cost of producing the device assemblies and apparatuses can also be reduced.

Allowable Subject Matter
Claims 3, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





TSZ K. CHIU
Examiner
Art Unit 2822





/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822